
	

113 S560 IS: To provide that the individual mandate under the Patient Protection and Affordable Care Act shall not be construed as a tax.
U.S. Senate
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 560
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2013
			Mr. Lee introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide that the individual mandate under the Patient
		  Protection and Affordable Care Act shall not be construed as a
		  tax.
	
	
		1.FindingsCongress finds that on June 28, 2012, the
			 Supreme Court ruled that the individual mandate imposed by section 1501 of the
			 Patient Protection and Affordable Care Act (Public Law 111–148) and amended by
			 section 10106 of such Act and sections 1002 and 1004 of the Health Care and
			 Education Reconciliation Act of 2010 (Public Law 111–152), has certain
			 functional characteristics of a tax and could be sustained as an exercise of
			 Congress's power to tax under article I, section 8, clause 1 of the
			 Constitution.
		2.Classification
			 of individual mandate as non-tax
			(a)In
			 generalSection 1501 of the Patient Protection and Affordable
			 Care Act (Public Law 111–148) is amended by adding at the end the following new
			 subsection:
				
					(e)Rule of
				constructionNothing in the amendments made by this section shall
				be construed as imposing any tax or as an exercise of any power of Congress
				enumerated in article I, section 8, clause 1 of, or the 16th amendment to, the
				Constitution.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply as if
			 included in the enactment of section 1501 of the Patient Protection and
			 Affordable Care Act.
			
